Beoyles, P. J.
1. The admission in evidence of the contract sued upon was not erroneous for any of the reasons assigned.
2. The letter of the defendants to the plaintiff' was in the nature of an admission, and was properly admitted in evidence, notwithstanding it was written after the alleged breach of the contract sued upon.
3. Under the facts of the case the statement of the judge to counsel in the presence of the jury, complained of in the third ground of the amendment to the motion for a new trial, was not error.
4. The seventh ground of the amendment to the motion for a new trial complains of an excerpt from the charge of the court; and yet in the brief of counsel for the plaintiff in error it is stated that “the court erred in not charging the jury as set out in seventh ground of amended motion.” In such a conflict between the ground of the motion and the contentions of counsel for the plaintiff in error, this court is unable to intelligently consider this ground of the motion.
5. The other special grounds of the motion for a new trial are not argued in the brief of counsel for the plaintiff in error, and consequently are treated as abandoned.
*478Decided March 15, 1917.
Action on contract; from city court of Greenville—Judge Eevill. July 20, 1916.
M. F. Culpepper, J. B. Terrell, for plaintiffs in error.
McLaughlin & Jones, contra.
6. The verdict was supported by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenhins and Bloodworth, JJ., concur.